Citation Nr: 0424425	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from July 10, 
1998, through October 26, 1999.

2.  Entitlement to an effective date earlier prior to October 
27, 1999, for the grants of a total disability evaluation 
based upon individual unemployability due to a service-
connected disability (TDIU), and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980, and from July 1981 to January 1985.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2003 decision, the Board denied entitlement to a 
rating in excess of 50 percent for PTSD for the period from 
July 10, 1998, through October 26, 1999; denied entitlement 
to an effective date prior to October 27, 1999, for the 
grants of TDIU and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35; and, granted a 100 percent evaluation 
for PTSD for the period beginning on October 27, 1999.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

While the case was pending before the Court, in November 
2003, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion to Vacate in Part and Remand.  In a November 
2003 Order, the Court granted the motion, vacated the Board's 
August 2003 decision as to the issues of entitlement to a 
rating in excess of 50 percent for PTSD for the period from 
July 10, 1998, through October 26, 1999, and entitlement to 
an effective date prior to October 27, 1999, for the grants 
of TDIU and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, and remanded the matter for 
readjudication consistent with the November 2003 Joint 
Motion. 

In January and March 2004, the veteran was informed that her 
attorney of record, Mr. R. Edward Bates, could no longer be 
recognized as her appointed representative, as VA had revoked 
Mr. Bates' authority to represent VA claimants, effective 
July 28, 2003.  In an April 2004 letter, the veteran was 
advised that she was entitled to submit additional argument 
and/or evidence in support of her appeal and that she had 90 
days to do so.  The claims folder contains no response from 
the veteran regarding any of the aforementioned 
correspondence issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
According to the November 2003 Joint Motion discussed above, 
the veteran has not yet received the required notification.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
2.  After the actions requested above 
have been completed, the RO should 
readjudicate the veteran's claims.  If 
the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




